Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 1 of 11




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                Case No: 9:19-cv-81160-RS


  APPLE, INC.,

          Plaintiff,

  v.

  CORELLIUM, LLC,

          Defendant.

  ____________________________/

       CORELLIUM, LLC’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE APPLE,
        INC.’S UNTIMELY JUNE 4, 2021 SUPPLEMENTAL EXPERT REPORTS AND
                PRECLUDE FROM TESTIFYING ABOUT NEW OPINIONS
          Defendant, Corellium, LLC (“Corellium”), hereby files this Reply in support of its Motion

  to Strike Apple, Inc.’s (“Apple”) Untimely June 4, 2021 Supplemental Expert Reports [ECF No.

  963] (“Motion”), and in support thereof, states as follows:
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 2 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  I.     INTRODUCTION

         Apple’s reliance on the “30 day before trial” provision of Rule 26(a)(3)(B) is mistaken and

  also ignores this Court’s scheduling orders which clearly governed the timeline for submission of

  all supplemental expert reports. Further, Apple is disingenuously relying on this Court’s February

  20, 2020 Order [D.E. 159] as a “gotcha” means of injecting new issues and opinions into this case,

  on the eve of trial. As discussed in detail below, Apple’s assertion of the February 20, 2020 Order

  cuts against Apple’s own argument that the supplemental reports were timely served.

         Instead, this Court’s February 20, 2020 Order underscores the very principles of equity that

  if the parties conferred and agreed to provide supplemental expert reports with each other, such

  exchanges must be done in a fair manner. But the parties never had any such agreement and Apple

  never moved for leave to seek a limited schedule to accomplish such supplemental reporting. Put

  simply, Apple’s supplemental reports failed to comply with this Court’s scheduling order and are

  thus untimely.

         Finally, Apple’s alternative relief to strike Corellium’s evidence is yet another attempt to

  avoid a fair trial – expert witnesses are held to an entirely different standard than fact witnesses.

  Fact witness provide facts from their personal knowledge. Experts provide scientific opinions that

  are supposed to be subject to scrutiny and discovery. Preclusion of one does not mean preclusion

  of the other. Moreover, Apple has improperly moved this Court for its “alternative” relief. Thus,

  this Court should strike the three untimely reports and wholly deny Apple’s improper relief

  requested.




                                                                 -2-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 3 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  II.    MEMORANDUM OF LAW

         A.      Apple’s Reliance on the “30 Day Before Trial” Provision of Rule 26(a) is a Red
                 Herring.
         Apple’s Response boils down to the “30 day before trial” provision of Rule 26(a)(3)(B).

  But by invoking this clear inapplicable provision, Apple is grasping at straws to squeeze its reports

  into trial. Apple’s reports are clearly untimely because the supplemental expert reports were not

  served in accordance with expert report timeline set forth in this Court’s Scheduling Order, which

  governs, not Rule 26(a)(3)(B).

         As a threshold point, Apple acted throughout this litigation as if this Court’s Scheduling

  Order governed expert deadlines. For instance, the Court need only look to Apple’s own Response,

  which shows Apple’s belief that the deadlines for supplemental expert reporting were governed

  by Court Order. Specifically, Apple’s Response cites to this Court’s February 20, 2020 Order [ECF

  No. 159] (“February 20, 2020 Order”) regarding the exchange of supplemental expert reports for

  purposes of justifying why Apple served its June 4th supplemental reports. To be clear, the

  February 20, 2020 Order states:

         The parties may exchange supplemental expert reports and shall confer and agree
         on the appropriate dates by which they will do so. Except as provided below, the
         parties' exchange of supplemental expert reports SHALL NOT affect any date in
         the Court's Scheduling Order, including the deadline for summary judgment and
         Daubert motions. The parties may, however, exchange supplemental expert reports
         after the expert discovery deadline, keeping in mind that the dispositive motions
         deadline will not be moved, and the Court will not permit untimely Daubert
         challenges in any form.
  [ECF No. 159] (emphasis added). 1




  1
   It is notable that Apple’s Response is the first time Apple is raising the February 20, 2020 Order
  as supposed authority for serving untimely supplemental reports. This Order was never mentioned
  or raised by Apple’s counsel on any of the numerous conferral conversations prior to the filing of
  Corellium’s Motion.
                                                                 -3-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 4 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


         Indeed, this Order still contemplates that any supplemental expert reports would still be

  filed prior to Daubert and dispositive motions—hence why the Court was reiterating that the

  Parties would be cutting into their own time to file Daubert and dispositive motions if they chose

  to serve expert reports after the expert discovery cutoff. Further, believing that the scheduling

  order deadlines governed, Apple’s Response notes its purported “attempt[] to mutually agree on a

  supplementation schedule with Corellium. . . .” [ECF 970, p. 11]. In other words, if Apple believed

  Rule 26(a)(3)(B) governed, and not the Court’s Orders, it is confusing why Apple would seek to

  mutually agree on new deadlines for producing supplementation reports. Indeed, this issue was

  only raised one brief time with the undersigned, and never raised again. If Apple believed that

  Corellium refused to confer, as Apple so claims, then Apple could have raised this issue months

  ago, if not over a year ago, after the February 20, 2020 Order, and moved to seek leave for a

  supplemental scheduling order with the Court. Apple never did so. Nevertheless, no agreement

  was ever reached nor any meaningful conferral ever had as required by the Court’s February 20,

  2020 Order, and as such, Apple cannot now save its clearly untimely reports by cherry-picking

  from Rule 26 to creatively argue that its reports complied with the “30 day before trial” rule.

         Moreover, the February 20, 2020 Order actually supports Corellium’s Motion to Strike.

  This Order was issued in February 2020. If Apple’s attorneys wanted to conduct supplemental

  discovery over this past year, to include supplemental expert reports, Apple’s counsel was able to

  not prejudice the parties, and Apple could have timely moved to seek a limited schedule to handle

  any supplemental evidence and reports. See ECF 970, at p. 18 citing Fair Isaac Corp. v. Fed. Ins.

  Co., 337 F.R.D. 413, 419 (D. Minn. 2021) (“Seasoned litigation counsel know and expect this to

  be the case, often agreeing in advance to a regular schedule of supplementation on a periodic




                                                                 -4-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 5 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  basis.”). But Apple did not do this. Instead, it waited until mere weeks before trial before injecting

  prejudicial opinions into the case through surprise supplemental expert reports.

         Third, the February 20, 2020 Order underscores Corellium’s argument regarding equity.

  This February 20, 2020 Order reinforces if the parties are going to exchange after the expert

  discovery deadline, any such exchange must be done equitably. However, Apple’s last-minute

  surprise supplementation is hardly equitable. To be sure, the February 20, 2020 Order made clear

  that no deadlines would change, including Daubert motions. As such, Corellium would never

  agree to supplemental reports after the Daubert deadline, let alone doing so without mutual

  assurances that Corellium would be able to conduct additional discovery on any supplemental

  expert reports or provide its own reciprocal supplemental or rebuttal reports.

         Importantly, if litigants could merely invoke the 30-day window of Rule 26 to sneak new

  opinions and issues on the eve of trial – such as Apple raising the new iOS versions and the FRIDA

  third-party app [ECF 963, at ¶¶ 7-8] – this ostensibly moots a trial court’s scheduling order

  governing the timing of producing expert discovery and further moots the very purpose of Daubert.

  [ECF Nos. 66, 252]. Indeed, this very principle was recognized by the Noffsinger case, which

  Apple raises in its Response. Noffsinger v. Valspar Corp., No. 09 C 916, 2012 WL 5948929, at *3

  (N.D. Ill. Nov. 27, 2012) (“The Beller decision demonstrates a principle previously discussed in

  this case: a party may not abuse Rule 26(e) to subvert discovery deadlines by supplementing its

  expert reports with entirely new theories or with information that it should have included in the

  initial reports.”). In fact, Apple’s reliance on Noffsinger is misplaced, [ECF No. 970, at pp 11-12],

  because in that case the “newly” disclosed information was highly material from prior testimony

  provided, unlike in this case. Here, not only is the information not material (there is no claim that




                                                                 -5-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 6 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  the TPMs vary from iOS version to version of iOS 2), but the “Newer iOS Versions” appearing in

  the supplemental reports, such as in Dr. Nieh’s report, have been in Apple’s possession since at

  least September 2020 (iOS 14), but as far back as September 2019 (iOS 13). Further, as confirmed

  by counsel’s own affidavit attached as Exhibit A to Apple’s Response, the overwhelming majority

  of the records produced after the discovery cutoff by Corellium relate only to new clients signing

  up with Corellium. Such records go to simply updating the damages amounts under the 17 U.S.C.

  1203(c)(3) statutory damages analysis, which can be done by counsel. The methods of calculating

  damages, however, should not change, and nor do the new clients impact any other opinions of

  Apple’s experts. As stated in the Motion, Apple has been aware of iOS 13 and 14 since September

  2019 and September 2020, respectively. Neither of these versions were the subject of the pleadings

  or discovery and Corellium should not be ambushed by them now.

         Moreover, Apple’s reliance on United States v. Louisiana similarly does not apply here,

  nor is Louisiana binding on this Court. Naturally, in cases where a business is operating for profit,

  profit numbers and numbers of clients will always be changing, even up to the point of jury

  deliberations. However, mere changes in those numbers from Corellium does not grant Apple a

  license to ignore this Court’s expert reporting deadlines. To that end, Apple relies on Fair Isaac

  Corp. for the proposition that Apple was entitled to supplement its expert reports, but Fair Isaac

  states no such thing. See generally Fair Isaac Corp. v. Fed. Ins. Co., 337 F.R.D. 413, 419 (D.

  Minn. 2021). Instead of gotcha tactics, Apple could have sought leave for a supplemental schedule

  for supplementing expert reports. Apple also could have sought to bifurcate this trial with liability

  followed by damages, thereby permitting the damages to be addressed at a later stage thereby




  2
    The one exception to this is PAC, which was implemented in iOS 12, which is already a part of
  this case.
                                                                 -6-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 7 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  enabling further potential discovery and opinions on damages. Apple also could have sought

  preliminary injunctive relief to prevent any change in Corellium’s profit or client numbers. Apple

  did none of these things, but instead, relied on simply serving surprise reports.

         For these reasons, this Court should reject Apple’s attempt to use the 30-day window of

  Rule 26(a)(3)(B) as its basis for timeliness. Instead, as contemplated by the Rule, this Court should

  find that the Court’s Orders governed the deadlines for supplemental disclosures, and that Apple

  failed to timely comply with such deadlines. Consequently, this Court should strike Apple’s June

  4, 2021 Supplemental Expert Reports as Untimely.

         B.      Apple’s Explanation of Each Untimely Report Attempts to Distract From the
                 Obvious that All Three Reports are Prejudicial to Corellium.
         The three reports are untimely and prejudicial. The Court should not follow Apple’s

  invitation to examine numerous components of the reports on an issue-by-issue basis as discussed

  in Apple’s Response, [ECF 970, at pp 7-12]. Apple’s approach does not change the fact that

  Corellium was not able to examine, test, and rebut these new opinions before trial. Further, despite

  Apple’s brazenly false claim that Corellium “created the need” for the challenged supplemental

  reports, [ECF 970, at p. 1], it is without a doubt that the reports unfairly inject, at the eleventh-

  hour, new untested opinions into this litigation. This Court has repeatedly made very clear in this

  case that a party’s inability to test theories and evidence is grounds for exclusion of the same. See

  ECF Nos. 925, 943, 944, 965.

         Further, Apple’s claim that Corellium can “readily cross-examine” at trial does not remedy

  the prejudice that is caused by the untimely reports—indeed, that is the prejudice. Again, such a

  notion moots the very existence of Daubert. With trial just a week away, Corellium’s experts do

  not have time to do review, research and prepare rebuttal reports and opinions. Further, at trial,

  Corellium’s experts’ scope of testimony is limited to their prior depositions and reports, whereby


                                                                 -7-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 8 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  Apple’s experts would enjoy an expanded scope because they circumvented the Court’s scheduling

  order. Apple’s rebuttal to this is that Corellium can cross its experts on these new issues at trial.

  This is the prejudice. As such, this Court should wholly reject an issue-by-issue examination into

  each of Apple’s reports on the grounds that Corellium is unable to test these new opinions. Thus,

  this Court should conclude that the materials are prejudicial to Corellium and should be stricken.

         C. Apple’s Alternative Argument is Unavailing.
         Apple’s alternative request to exclude post-discovery facts is improper. First, Apple

  conflates the standards for expert witnesses and fact witnesses and excluding an expert does not

  mean also excluding the underlying facts of a case. Experts witnesses are held to different

  standards. See FRE 701; see also FRE 702. Unlike fact witnesses, experts and their methodologies

  must be qualified and subject to Dalbert. See Moore v. Intuitive Surgical, Inc., 995 F.3d 839, 852

  (11th Cir. 2021) (“noting that Daubert inherently requires the trial court to conduct an exacting

  analysis’ of the foundations of expert opinions to ensure they meet the standards for admissibility

  under Rule 702”) (internal citation omitted).

         Second, the scope of Corellium’s motion is simple: Corellium seeks to exclude Apple’s

  untimely expert reports as prejudicial. Nothing in Corellium’s motion should serve to give rise to

  the relief requested by Apple, and Apple has not properly moved for such relief. Indeed, this Court

  has previously found improper a litigant’s “alternative” argument which seeks relief. See e.g., Blue

  Water Innovations, LLC v. Fettig, No. 18-60671-CIV, 2019 WL 1904589, at *4 (S.D. Fla. 2018)

  (denying plaintiff’s “alternative” argument as being improper absent a motion requesting such

  relief) (citing Newton v. Duke Energy Florida, LLC, 895 F.3d 1270, 1277 (11th Cir. 2018)

  (“[W]here a request for leave to file an amended complaint simply is imbedded within an

  opposition memorandum, the issue has not been raised properly.”)). As such, Corellium has



                                                                 -8-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 9 of 11
                                                                                                       Case No.: 9:19-cv-81160-RS


  properly raised a motion to strike untimely expert reports, and such a motion should not equate to

  any punitive recourse against Corellium.

  I.     CONCLUSION

         For the foregoing reasons, Corellium respectfully requests this Court Strike Apple’s

  expert witness supplemental reports dated June 4, 2021 for Dr. Nieh, Dr. Siegel, and Mr.

  Connelly, preclude any testimony about the information and opinions contained therein, and grant

  any other relief this Court deems just and proper.


  Dated: July 12, 2021                                       Respectfully Submitted,


                                                             COLE, SCOTT & KISSANE, P.A.
                                                             Counsel for Defendant Corellium, LLC
                                                             Esperante Building
                                                             222 Lakeview Avenue, Suite 120
                                                             West Palm Beach, Florida 33401
                                                             Telephone (561) 612-3459
                                                             Facsimile (561) 683-8977
                                                             E-mail: justin.levine@csklegal.com
                                                             E-mail: lizza.constantine@csklegal.com


                                                    By: s/ Justin B. Levine
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945

                                                             and

                                                             HECHT PARTNERS LLP
                                                             Counsel for Defendant
                                                             20 West 23rd St. Fifth Floor
                                                             New York, NY 10010
                                                             Tel: (212) 851-6821
                                                             David L. Hecht pro hac vice
                                                             Email: dhecht@hechtpartners.com
                                                             Maxim Prince pro hac vice
                                                             Email: mprice@hechtpartners.com

                                                                 -9-
                                               COLE, SCOTT & KISSANE, P.A.
                   222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 10 of 11
                                                                                                        Case No.: 9:19-cv-81160-RS




                                           CERTIFICATE OF SERVICE

          IT IS HEREBY CERTIFIED that on July 12, 2021, the foregoing document was filed

   electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

   document is being served on all counsel of record identified on the attached Service List in the

   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

   by some other authorized manner, or a combination thereof, so as to comply with the requirements

   of Local Rule 5.4 and other applicable rules and procedures.



                                                        SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111


                                                                  - 10 -
                                                COLE, SCOTT & KISSANE, P.A.
                    222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 983 Entered on FLSD Docket 07/12/2021 Page 11 of 11
                                                                                                         Case No.: 9:19-cv-81160-RS


   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                                                   - 11 -
                                                 COLE, SCOTT & KISSANE, P.A.
                     222 LAKEVIEW AVENUE – SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
